NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Steven Adrian on 1/14/2022.
The application has been amended as follows: 

Claim 1 should be amended to read: –A polycrystalline silicon bar grown by the Siemens method and subjected to cylindrical grinding wherein a center axis of a silicon core wire is located 2 mm or more from the center axis of the a polycrystalline silicon bar. –
Claim 5 should be amended to read: –A polycrystalline silicon rod grown by the Siemens method and subjected to cylindrical grinding wherein a center axis of a silicon core wire is located 2mm or more from the center axis of the a polycrystalline silicon rod.–
Claim 9 should be amended to read: –A manufacturing method of a polycrystalline silicon rod comprising a step of performing cylindrical grinding of a polycrystalline silicon bar grown by a Siemens method, wherein the cylindrical grinding step is performed such that a center axis of a silicon core wire is located 2 mm or more from the center axis of the a polycrystalline silicon bar. –
Claim 10 should be amended to read: –The manufacturing method of a polycrystalline silicon rod according to claim 9, wherein the cylindrical grinding step is performed such that a center axis of a silicon core wire is located 5 mm or more from the center axis of the a polycrystalline silicon bar. –
Claim 11 should be amended to read: –The manufacturing method of a polycrystalline silicon rod according to claim 9, wherein the cylindrical grinding step is performed such that a center axis of a silicon core wire is located 10 mm or more from the center axis of the a polycrystalline silicon bar.–
Claim 12 should be amended to read: –The manufacturing method of a polycrystalline silicon rod according to claim 9, wherein the cylindrical grinding step is performed such that a center axis of a silicon core wire is located 20 mm or more from the center axis of the a polycrystalline silicon bar.–

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant application identified by the examiner during search is Miyao et al (US Patent 11,167,994 B2), referred to herein as Miyao. Miyao discloses a technology for producing a polycrystalline silicon rod by the Siemens process, more particularly to a technology for producing a polycrystalline silicon rod suit­able as a raw material for production of single crystal silicon by a floating-zone method (Col 1, lines 22-26). The silicon rods produced by the process taught by Miyao are analogous to the silicon rods produced by the instant invention in that they are both cited as being of a polycrystalline nature, and both are disclosed to be used in a floating-zone method to produce high-purity monocrystalline silicon. Additionally, Miyao discloses that the produced polysilicon rods are subjected to cylindrical grinding to create a uniform diameter throughout the produced rod – such grinding is analogous to the instant invention, which utilizes cylindrical grinding to alter the shape of the produced polysilicon rod.

Further, the prior art does not disclose or suggest any such limitation in Claims 9-12, which are drawn specifically to a manufacturing method of a polycrystalline silicon rod comprising a step of performing cylindrical grinding of a polycrystalline silicon bar grown by a Siemens method, wherein the cylindrical grinding step is performed such that a center axis of the polycrystalline silicon bar after grinded is shifted from a center axis of a silicon core wire by 2 mm or more. While both the prior art and the instant invention utilize the Siemens method and cylindrical grinding, the instant application uses cylindrical grinding to alter the locational relationship between the center core axis of the silicon wire upon which polysilicon is deposited on and the center axis of the produced polysilicon bar/rod. The prior art does not disclose or suggest such a cylindrical grinding, thus the matter in Claims 9-12 is considered by the examiner to be novel.

Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736